UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2011 Commission File Number: 001-34949 Tekmira Pharmaceuticals Corporation (Translation of registrant's name into English) 100-8900 Glenlyon Parkway Burnaby, British Columbia Canada, V5J 5J8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tekmira Pharmaceuticals Corporation Date: July 11, 2011 By: /s/ Ian C. Mortimer Name: Ian C. Mortimer Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Description 2011 Omnibus Share Compensation Plan
